NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2721-17T1

WILLIAM STRIKER,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
____________________________

                   Submitted February 25, 2019 – Decided March 7, 2019

                   Before Judges Sabatino and Haas.

                   On appeal from the New Jersey Department of
                   Corrections.

                   William Striker, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Melissa Dutton Schaffer, Assistant
                   Attorney General, of counsel; Nicholas A. Sullivan,
                   Deputy Attorney General, on the brief).

PER CURIAM
      In this prison disciplinary matter, appellant William Striker, an inmate at

the Adult Diagnostic and Treatment Center ("ADTC"), seeks reversal of a

January 12, 2018 final agency decision of the Department of Corrections. The

Department upheld a hearing officer's finding that appellant engaged in

infractions for prohibited acts *.004 (fighting with another person), and *.306

(conduct which disrupts or interferes with the security or orderly running of the

correctional facility), in violation of N.J.A.C. 10A:4-4.1(a). We affirm.

      The record reflects that, on January 8, 2018, Corrections Officer D.

Sheppard responded to a loud noise on the C-Unit of the ADTC.               Officer

Sheppard observed two inmates, John Kishel and Maksim Michlich, shoving one

another, Sheppard ordered Kishel and Michlich to stop their altercation, and they

both were escorted to the medical staff.

      The following day, January 9, another inmate who had been present during

the altercation, Joseph Rivera, provided a written statement. In his witness

statement, Rivera recounted that, before Officer Sheppard arrived, he saw

appellant holding Michlich in a "choke hold." Then Michlich tossed a trash can,

which caused Kishel to punch him.

      Meanwhile, Michlich said in his own written statement that the episode

was merely a "misunderstanding" in which the inmates only had been yelling at


                                                                            A-2721-17T1
                                       2
one another. Kishel's written statement claimed that Michlich had slammed him

up against a wall after throwing the trash can. Appellant admitted in his written

statement that he had been yelling at Michlich, but denied putting his hands

Michlich.

      After considering the various accounts of what had occurred, the hearing

officer concluded that appellant had put a fellow inmate in a choke hold, and

that he was thereby guilty of fighting and disruptive conduct. As sanctions, the

hearing officer imposed on appellant on each charge 180 days of administrative

segregation, 180 days of lost commutation time, and 30 days of lost recreational

privileges. The 180 days of lost commutation time were imposed consecutively,

but the administrative segregation periods and lost recreational days were made

concurrent.

      Appellant pursued an internal administrative appeal within the

Department. On January 12, 2018, an Assistant Superintendent upheld the

hearing officer's guilty findings, but reduced and modified the sanctions to 100

days of concurrent administrative segregation, 30 days of concurrent loss of

recreational privileges, and no lost commutation time.




                                                                         A-2721-17T1
                                       3
      On appeal, appellant argues in a brief and reply brief that the Department

failed to prove the charges against him and that it deprived him of due process.

We disagree.

      Our scope of review is limited.       We generally will not disturb the

Department's administrative decision to impose disciplinary sanctions upon an

inmate, unless the inmate demonstrates that the decision is arbitrary, capricious

or unreasonable, or that the record lacks substantial credible evidence to support

the determination. See Jacobs v. Stephens, 139 N.J. 212, 222 (1995); Figueroa

v. N.J. Dep't of Corr., 414 N.J. Super. 186, 190 (App. Div. 2010). Here, although

the inmate witnesses supplied varying written narratives, the hearing officer had

the prerogative as the fact-finder to adopt as more persuasive the version that

inculpated appellant. The finding is supported by substantial credible evidence.

      Moreover, we discern no due process or procedural violations. Appellant

was offered and declined a counsel substitute, had the right to call witnesses,

and elected not to cross-examine witnesses. In fact, Rivera was one of the

witnesses who appellant specifically requested to provide a statement.

      All other arguments raised by appellant lack sufficient merit to warrant

discussion. R. 2:11-3(e)(1)(D) and (E).

      Affirmed.


                                                                          A-2721-17T1
                                        4